Exhibit 10.5.2

NON-EMPLOYEE DIRECTOR GRANT

Hansen Medical, Inc.

2006 Equity Incentive Plan

Option Agreement

(Nonstatutory Stock Option)

Pursuant to your Option Grant Notice (“Grant Notice”) and this Option Agreement,
Hansen Medical, Inc. (the “Company”) has granted you a stock option under its
2006 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Option Agreement but defined in the Plan shall have the same definitions as in
the Plan.

The details of your option are as follows:

1. Vesting. Subject to the limitations contained herein, your option will vest
as provided in your Grant Notice, provided that vesting will cease upon the
termination of your Continuous Service. If there is a Change in Control, and
your Continuous Service is terminated as of, or within twelve (12) months
following the effective date of the Change in Control, your option shall become
fully vested and exercisable upon your date of termination, provided that such
termination was not a result of your voluntary resignation (other than any
resignation required by the terms of the Change in Control or required by the
Company or the acquiring entity pursuant to the Change in Control). [For Annual
Chairman Grant only: Except for purposes of Section 6, for all purposes of this
Option Agreement and the Grant Notice, “Continuous Service” will only include
service as the non-employee Chairman of the Board. Upon termination of your
Continuous Service (as defined in this Section 1), your option will expire
immediately with respect to any unvested option shares.]

2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for Capitalization Adjustments.

3. Method of Payment. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in cash or by check, bank draft or money order payable to the Company or
in any other manner permitted by your Grant Notice, which may include one or
more of the following:

(a) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

(b) Provided that at the time of exercise the Common Stock is publicly traded
and quoted regularly in The Wall Street Journal, by delivery to the Company
(either by actual



--------------------------------------------------------------------------------

delivery or attestation) of already-owned shares of Common Stock either that you
have held for the period required to avoid classification of your option as a
liability for financial accounting purposes (generally six (6) months) or that
you did not acquire, directly or indirectly from the Company, that are owned
free and clear of any liens, claims, encumbrances or security interests, and
that are valued at Fair Market Value on the date of exercise. “Delivery” for
these purposes, in the sole discretion of the Company at the time you exercise
your option, shall include delivery to the Company of your attestation of
ownership of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock.

(c) Provided that at the time of exercise the Company has adopted FAS 123, as
revised, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise of your option
by the largest whole number of shares with a Fair Market Value that does not
exceed the aggregate exercise price; provided, however, that the Company shall
accept a cash or other payment from you to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued; provided further, however, that shares of Common
Stock will no longer be outstanding under your option and will not be
exercisable thereafter to the extent that (1) shares are used to pay the
exercise price pursuant to the “net exercise,” (2) shares are delivered to you
as a result of such exercise, and (3) shares are withheld to satisfy tax
withholding obligations.

4. Whole Shares. You may exercise your option only for whole shares of Common
Stock.

5. Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the shares of Common Stock
issuable upon such exercise are then registered under the Securities Act or, if
such shares of Common Stock are not then so registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with other applicable laws and regulations governing your option, and you may
not exercise your option if the Company determines that such exercise would not
be in material compliance with such laws and regulations.

6. Term. [For Annual Chairman Grant only: For purposes of this Section 6,
“Continuous Service” shall have the meaning set forth in the Plan.] You may not
exercise your option before the commencement or after the expiration of its
term. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a) twelve (12) months after the termination of your Continuous Service for any
reason other than your death; provided, however, that if during any part of such
twelve (12) month period your option is not exercisable solely because of the
condition set forth in Section 5, your option shall not expire until the earlier
of the Expiration Date or until it shall have been exercisable for an aggregate
period of three (3) months after the termination of your Continuous Service;

 

2



--------------------------------------------------------------------------------

(b) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates;

(c) the Expiration Date indicated in your Grant Notice; or

(d) the day before the tenth (10th) anniversary of the Date of Grant.

7. Exercise.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, or (ii) the
disposition of shares of Common Stock acquired upon such exercise.

(c) By exercising your option, you agree that you shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by you, for a
period of time specified by the managing underwriter(s) (not to exceed one
hundred eighty (180) days) following the effective date of a registration
statement of the Company filed under the Securities Act, other than a Form S-8
registration statement, (the “Lock Up Period”); provided, however, that nothing
contained in this section shall prevent the exercise of a repurchase option, if
any, in favor of the Company during the Lock Up Period. You further agree to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the underwriter(s) that are consistent with the foregoing or that
are necessary to give further effect thereto. In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to your
shares of Common Stock until the end of such period. The underwriters of the
Company’s stock are intended third party beneficiaries of this paragraph (d) and
shall have the right, power and authority to enforce the provisions hereof as
though they were a party hereto.

(d) Notwithstanding anything in this Option Agreement to the contrary, if
required by the terms of a Change in Control or required by the Company or the
acquiring entity pursuant to the Change in Control, (i) you shall be required to
exercise (to the extent vested, which vesting may have been accelerated pursuant
to Section 1) your option on or prior to the effective date of the Change in
Control, and if you do not do so, your option shall terminate on the effective
date of the Change in Control, and (ii) any portion of your option that is
unvested as of the effective date of the Change in Control shall terminate on
the effective date of the Change in Control.

8. Transferability. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the

 

3



--------------------------------------------------------------------------------

foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to exercise your option. In addition, you may
transfer your option to a trust if you are considered to be the sole beneficial
owner (determined under Section 671 of the Code and applicable state law) while
the option is held in the trust, provided that you and the trustee enter into
transfer and other agreements required by the Company.

9. Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

10. Withholding Obligations.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

(b) Upon your request and subject to approval by the Company, in its sole
discretion, and compliance with any applicable legal conditions or restrictions,
the Company may withhold from fully vested shares of Common Stock otherwise
issuable to you upon the exercise of your option a number of whole shares of
Common Stock having a Fair Market Value, determined by the Company as of the
date of exercise, not in excess of the minimum amount required to be withheld by
law (or such lower amount as may be necessary to avoid classification of your
option as a liability for financial accounting purposes). Any adverse
consequences to you arising in connection with such share withholding procedure
shall be your sole responsibility.

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

11. Notices. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by mail by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

4



--------------------------------------------------------------------------------

12. Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control.

 

5



--------------------------------------------------------------------------------

Hansen Medical, Inc.

2006 Equity Incentive Plan

([Initial] [Annual Director] [Annual Chairman] Grant)

Hansen Medical, Inc. (the “Company”), pursuant to its 2006 Equity Incentive Plan
(the “Plan”), hereby grants to Optionholder an option to purchase the number of
shares of the Company’s Common Stock set forth below. This option is subject to
all of the terms and conditions as set forth herein and in the Option Agreement,
the Plan, and the Notice of Exercise, all of which are attached hereto and
incorporated herein in their entirety.

 

       Optionholder:  

 

  Date of Grant:  

 

  Number of Shares Subject to Option:  

[50,000][30,000][10,000]

  Exercise Price (Per Share):  

 

  Total Exercise Price:  

 

  Expiration Date:  

 

 

Type of Grant:    Nonstatutory Stock Option Exercise Schedule:    Same as
Vesting Schedule Vesting Schedule:    [Initial Grant: The shares vest and become
exercisable in a series of thirty-six (36) successive equal installments over
the three (3)-year period following the Date of Grant.]    [Annual Director
Grant: The shares vest and become exercisable in a series of twelve (12)
successive equal monthly installments over the one (1)-year period following the
Date of Grant.]    [Annual Chairman Grant: The shares vest and become
exercisable in a series of twelve (12) successive equal monthly installments
over the one (1)-year period following the Date of Grant.] Payment:    By one or
a combination of the following items (described in the Option Agreement):   

¨   By cash, check, bank draft or money order payable to the Company

 

¨   Pursuant to a Regulation T Program if the shares are publicly traded

 

¨   By delivery of already-owned shares if the shares are publicly traded

 

¨   By net exercise

 

6



--------------------------------------------------------------------------------

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Option Grant Notice, the Option
Agreement, and the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Option Grant Notice, the Option Agreement, and the Plan set forth
the entire understanding between Optionholder and the Company regarding the
acquisition of stock in the Company and supersede all prior oral and written
agreements on that subject with the exception of (i) options previously granted
and delivered to Optionholder under the Plan, and (ii) the following agreements
only:

 

Other Agreements:       

 

    

  

 

 

Hansen Medical, Inc.     Optionholder: By:  

 

   

 

      Signature     Signature Title:  

 

    Date:   

 

Date:  

 

      

Attachments: Option Agreement, 2006 Equity Incentive Plan, and Notice of
Exercise

 

7



--------------------------------------------------------------------------------

Attachment I

Option Agreement

 

8



--------------------------------------------------------------------------------

Attachment II

2006 Equity Incentive Plan

 

9



--------------------------------------------------------------------------------

Attachment III

Notice of Exercise

 

10